Exhibit 10.02

 



EXECUTION COPY

 



 



AMENDMENT #1 TO PILOT PLANT SERVICES AGREEMENT

 

THIS AMENDMENT #1 TO THE PILOT PLANT SERVICES AGREEMENT (“First Amendment”) is
made and entered into as of July 26, 2015 (the “First Amendment Effective Date”)
by and among Amyris, Inc., a corporation organized and existing under the laws
of the state of Delaware, United States of America, with its principal place of
business at 5885 Hollis Street, Suite 100, Emeryville, California 94608
(“Amyris”), and Total New Energies USA, Inc. a corporation incorporated under
the laws of the state of Delaware, having its principal place of business
located at 5858 Horton Street, Emeryville, CA 94608 (“Total”).

 

WHEREAS, Amyris and Total entered into that certain Pilot Plant Services
Agreement on April 4, 2014 (the “Agreement”) whereby Amyris agreed to provide
Total with pilot plant scale fermentation process development services,
fermentation and downstream separations scale-up services, and training for
certain of its employees on the aforementioned technologies in order to support
Total projects in the field of industrial biotechnology;

 

WHEREAS, in connection with the contemporaneous restructuring of Total Amyris
BioSolutions B.V., a joint venture between Amyris and Total Energies Nouvelles
Activités USA, an affiliate of Total (the “JVCO Transactions”), Amyris is
willing to restructure Total’s payment obligations under the Agreement and
provide Total with certain credits, all as further described herein.

 

NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the Parties agree as follows:

 

1.The following new Section 2(h) is hereby added to the Agreement:

 

“(h) Restructuring of Payments. Effective as of the First Amendment Effective
Date, the following shall apply and shall supersede Sections 2(a)-(c) above.

 

(i)Services Prior to November 1, 2015. The Parties acknowledge that, as of the
First Amendment Effective Date, TOTAL still owes and will pay Amyris the July
2015 installment of the Annual Fee, after which payment all Services through
November 1, 2015 will have been paid for in full.

 

(ii)Services Following November 1, 2015. In partial consideration for the JVCO
Transactions, the Parties agree that:

 

(A)All further Annual Fees for the Remaining Contract Life (as defined below)
are hereby waived; and

 

(B)Within thirty (30) days of the expiration of the Agreement, TOTAL shall pay
to Amyris the amount of $984,423.00 (“Final Payment”), provided that in the
event that the total person-hours of Services provided by OCT Personnel during
the Remaining Contract Life is less than 10,741 person-hours, then the amount of
the Final Payment shall be adjusted by subtracting from such $984,423.00 amount
an amount equal to: ($281.73) x (10,741 – Z), where Z is the number of the total
person-hours of Services actually provided by OCT Personnel during the Remaining
Contract Life.

 

(C)As used in this Section 2(h)(ii), “Remaining Contract Life” means the period

 



CONFIDENTIAL

-1-







    commencing on November 1, 2015 and ending on April 4, 2019.



 

2.Section 6(b) of the Agreement is revised to provide in its entirety as
follows:

 

“(b) TOTAL may terminate this Agreement for convenience at any time upon ninety
(90) days’ prior written notice, provided that in the event that the total
person-hours of Services provided by OCT Personnel during the period commencing
on November 1, 2015 and continuing through the effective date of the termination
is in excess of 7,099 person hours, TOTAL will, as Amyris’ sole and exclusive
remedy, pay to Amyris within thirty (30) days of the effective date of
termination, an amount equal to ($281.73) x (Y – 7,099), where Y is the number
of the total person-hours of Services actually provided by OCT Personnel through
the effective date of termination.”

 

3.Section 6(c) of the Agreement is revised to provide in its entirety as
follows:

 

“(c) In addition to any other rights or remedies it may have, TOTAL may
terminate this Agreement upon sixty (60) days’ written notice (i) if Amyris
materially breaches any of the terms or conditions of this Agreement, and such
breach is not cured within such sixty (60) day period, or (ii) upon the
occurrence of any event that is a “Default” under Sections 15.1.1, 15.1.2, 15.13
(but only if a default under that subsection results in termination of the
Sublease), 15.1.4, 15.1.5, and 15.1.7 of the Sublease. Upon termination of this
Agreement pursuant to this Section 6(c), in the event that the total
person-hours of Services provided by OCT Personnel during the period commencing
on the First Amendment Effective Date and continuing through the effective date
of the termination is less than 7,099 person hours, Amyris shall pay to TOTAL as
liquidated damages within thirty days of the effective date of termination, an
amount equal to ($281.73) x (7,099 -W), where W is the number of the total
person-hours of Services actually provided by OCT Personnel through the
effective date of termination.”

 

4.Section 6(d) of the Agreement is revised to provide in its entirety as
follows:

 

“(d) Amyris may terminate this Agreement upon sixty (60) days’ prior written
notice if TOTAL materially breaches Sections 3 or 5(a) this Agreement, and such
breach is not cured within such sixty (60) day period. Upon a termination of
this Agreement pursuant to this Section 6(d), in the event that total
person-hours of Services provided by OCT Personnel during the period commencing
on the First Amendment Effective Date and continuing through the effective date
of the termination is in excess of 7,099 person hours, Total shall pay to Amyris
as liquidated damages within thirty days of the effective date of termination,
an amount equal to ($281.73) x (Y – 7,099), where Y is the number of the total
person-hours of Services actually provided by OCT Personnel through the
effective date of termination.”

 

5.Section 8(e) of the Agreement is revised to provide in its entirety as
follows:

 

“(e) EXCEPT FOR VIOLATIONS OF SECTION 3 AND LIQUIDATED DAMAGES OWING TO TOTAL
UNDER SECTION 6(c) OR TO AMYRIS UNDER SECTION 6(d), IN NO EVENT WILL EITHER
PARTY BE LIABLE UNDER ANY LEGAL OR EQUITABLE THEORY OF LIABILITY FOR ANY DIRECT
DAMAGES, HOWEVER CAUSED, ARISING OUT OF THE SERVICES OR ANY DIRECT DAMAGES,
HOWEVER CAUSED ARISING OUT OF THE SERVICES OR ANY OTHER SUBJECT MATTER OF THIS
AGREEMENT IN EXCESS OF AMOUNT EQUAL TO $895,327.”

 

6.Section III(b) of Exhibit A of the Agreement is revised to provide in its
entirety as follows:

 

“b) Annual Maximum Number of Hours of Services. In consideration for (i) the
amounts to be paid by TOTAL under this Agreement and (ii) the JVCO Transactions,
the sufficiency of which

 

CONFIDENTIAL







consideration is hereby acknowledged by Amyris, Amyris shall cause the OCT
Personnel to perform up to three thousand one hundred seventy eight (3,178)
person-hours of Services each “Contract Year” (i.e., the twelve month period
commencing on the Effective Date and then again each anniversary of it
thereafter during the Term; such amount being the “Annual Hours Commitment”).
Each person-hour of Service shall be valued at $281.73. In the event the
Services agreed upon by the Parties in any Contract Year exceeds the Annual
Hours Commitment, then such “excess person-hours” will be taken into account
when calculating the number of total person-hours of Services actually provided
for purposes of Sections 2(h)(ii)(B), 6(b), 6(c) and 6(d), as applicable. In
addition, TOTAL may request additional OCT Personnel person-hours be provided in
any Contract Year. Amyris, in its discretion, can agree to accept the request
for additional OCT Personnel person-hours and such acceptance will be documented
in the related SOW, in which case such additional OCT Personnel person-hours
shall be taken into account when calculating the number of the total
person-hours of Services actually provided for purposes of Sections 2(h)(ii)(B),
6(b), 6(c) and 6(d), as applicable. For clarity, “Services” do not include, and
no hours shall be attributed to, analytical work performed by Amyris unless such
work is identified in a SOW, maintenance of the equipment in the OCT Facilities
or any management of OCT Personnel. The Annual Hours Commitment will be
allocated each Contract Year to the performance of the Services agreed upon by
the Parties as set forth herein and for no other purpose. The OCT Personnel will
be required to record their time used to work on Services separately from their
time spent on Amyris activities. Within fifteen (15) days after the end of each
Contract Year, the Joint Oversight Team will determine whether Amyris has
completed the Annual Hours Commitment during such Contract Year. In the event
that the Joint Oversight Team cannot agree on the number of OCT Personnel
person-hours expended in such Contract Year, the Parties agree to escalate the
matter as set forth in Section 7(a) of the Agreement. If, in a Contract Year,
TOTAL fails to use all of the Annual Hours Commitment, or if the Annual Hours
Commitment during any Contract Year is not met by Amyris as a result of Amyris’s
failure to perform Services as requested by TOTAL in accordance with the terms
of the Agreement, including this Exhibit and any executed SOW’s, and such
failure results in Amyris failing to meet the Annual Hours Commitment, then in
each case such unused OCT Personnel person-hours will “roll over” to the
following Contract Year. Any unused OCT Personnel person-hours remaining upon
expiration shall be taken into account and used to adjust the Final Payment. In
addition, in the event the roll over OCT Personnel person-hours attributable to
Amyris’s failure to perform Services as requested by TOTAL in accordance with
the terms of the Agreement exceed, in the aggregate, 1,500 hours at the end of
any Contract Year after Contract Year 1, Amyris will be considered in material
breach of the Agreement and TOTAL may terminate in accordance with Section 6(c)
of the Agreement.”

 

7.Capitalized terms used in this First Amendment shall have the same meaning as
defined in the Agreement unless otherwise defined herein. Except as specifically
provided in this First Amendment, the terms and conditions of the Agreement
shall remain in full force and effect. Together, the Agreement and this First
Amendment constitute the entire agreement between the Parties with respect to
the subject matter, and supersede any and all prior negotiations,
representations, correspondence, understandings and agreements with respect to
the subject matter. To the extent of any conflict between the Agreement
(including any exhibits or schedules thereto) and this First Amendment, this
First Amendment shall supersede and govern. This First Amendment may be executed
in counterparts, which together shall constitute one document and be binding on
all of the Parties.

 

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

 

 

CONFIDENTIAL







IN WITNESS WHEREOF, and intending to be bound by the provisions hereof, the
Parties have caused this First Amendment to be executed personally or by their
duly authorized representatives, to be effective as of the First Amendment
Effective Date.

 

 



AMYRIS, INC.   TOTAL NEW ENERGIES USA, INC.       /s/ Nicholas Khadder          
    By NICHOLAS KHADDER   By   Title: GENERAL COUNSEL   Title:            

 

 

 

 

 

CONFIDENTIAL







IN WITNESS WHEREOF, and intending to be bound by the provisions hereof, the
Parties have caused this First Amendment to be executed personally or by their
duly authorized representatives, to be effective as of the First Amendment
Effective Date.

 

AMYRIS, INC.   TOTAL NEW ENERGIES USA, INC.           /s/ Bernard Clement      
    By     By BERNARD CLEMENT Title:     Title:            

 

 

 

 

 

 

 

 

 

 

CONFIDENTIAL



--------------------------------------------------------------------------------

